      Case 1:09-cr-00745-DLC Document 94 Filed 06/22/20 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 ----------------------------------------X
                                         :
 UNITED STATES OF AMERICA,               :
                                         :
                -v-                      :             09Cr745 (DLC)
                                         :
 JASON FORBES,                           :                 ORDER
                                         :
                          Defendant.     :
                                         :
 --------------------------------------- X

DENISE COTE, District Judge:

     As set forth at the telephone conference held on June 19,

2020, it is hereby

     ORDERED that a hearing is scheduled for Friday, July 17,

2020 at 4:00 p.m.

     IT IS FURTHER ORDERED that in light of the ongoing COVID-19

pandemic, by Friday, July 10, 2020, the defendant shall inform

the Court whether he prefers for the July 17 hearing to proceed

in person, if that is available, or remotely via telephone

conference.   Upon receipt of the defendant’s July 10 letter, the

Court will issue an Order informing the parties whether the

hearing will occur in-person or via telephone conference.             If

the hearing will occur via telephone conference, the forthcoming

Order will provide the credentials for the telephone conference.

     IT IS FURTHER ORDERED that by Friday, July 10, 2020, the

parties shall submit a status letter advising the Court whether

the defendant intends to enter an admission at the July 17
         Case 1:09-cr-00745-DLC Document 94 Filed 06/22/20 Page 2 of 2



hearing.     The status letter also shall advise the Court of

whether time to hear evidence is required, and, if so, shall

identify any witnesses expected to testify.


Dated:       New York, New York
             June 22, 2020


                                        ____________________________
                                                DENISE COTE
                                        United States District Judge




                                       2
